Citation Nr: 1119492	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to March 1953.  He received the Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective August 29, 2006.

The Veteran testified before the undersigned at an April 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In April 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2010, the Board remanded this matter and instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a new VA audiological examination to assess the severity of his bilateral hearing loss.  A VA examination was subsequently conducted in July 2010.  Therefore, the AOJ substantially complied with the Board's June 2010 remand instructions.


FINDINGS OF FACT

1.  On VA audiological testing in April 2007, the Veteran's hearing acuity was level I in the right ear and level II in the left ear.

2.  On private audiological testing in January 2008, assuming that the examination was conducted in accordance with VA standards, the Veteran's hearing acuity was level I in the right ear and level II in the left ear.
3.  On VA audiological testing in October 2008, the Veteran's hearing acuity was level I in the right ear and level IV in the left ear.

4.  On VA audiological testing in July 2010, the Veteran's hearing acuity was level I in the right ear and level VI in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met at any time throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The appeal for a higher initial rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the undersigned identified the issue and asked the Veteran about treatment in an effort to insure that all records were obtained.  Ultimately a new examination was sought on the basis of testimony elicited at the hearing.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, he was afforded VA examinations for bilateral hearing loss. 

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.  

In its April 2011 statement, the Veteran's representative contended that the most recent VA audiological examination dated in July 2010 was inadequate.  The representative essentially argued that the examiner did not adequately discuss the functional effects of the Veteran's hearing loss and its impact on daily life and employment.

The audiologists who conducted April 2007 and October 2008 VA examinations noted that the Veteran's chief complaint was hearing loss and tinnitus and that he reported that he had difficulty watching television, using the telephone, and understanding conversations in noisy areas and crowds.  He had particular difficulty hearing from his left side and spoke loudly to others due to his hearing problems.  The audiologist who conducted the July 2010 VA examination noted that the Veteran reported no new complaints or changes in his history and explained that the Veteran's history could be obtained from the April 2007 and October 2008 VA examination reports.  Hence the functional effects were considered.  

Therefore, the Board concludes that all VA audiological examinations were adequate for rating purposes, as they all included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the audiologists as to the severity of the Veteran's bilateral hearing loss.  For example, the audiologist who conducted the July 2010 VA examination noted that the Veteran had mild to profound sensorineural hearing loss bilaterally.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

During the April 2007 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
20
20
25
40
26
Left ear
30
55
65
95
61

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.

Using Table VI, the April 2007 VA examination revealed level I hearing in the right ear and level II hearing in the left ear.  Combining level I for the right ear and level II for the left ear according to Table VII yields a rating of 0 percent.

During a January 2008 audiological examination by Behnaz Aalam, Au. D., CCC-A, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
25
25
30
35
29
Left ear
30
55
65
90
60

Speech audiometry revealed speech recognition ability of 92 percent in both ears.

Using Table VI, the January 2008 examination revealed level I hearing in the right ear and level II hearing in the left ear.  Combining level I for the right ear and level II for the left ear according to Table VII yields a rating of 0 percent.  Therefore, although it is unclear whether the January 2008 speech recognition testing was conducted using the Maryland CNC test according to the VA standards, even if it is assumed that such standards were met a compensable rating is still not warranted.  

During the October 2008 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
25
25
35
29
Left ear
50
60
70
95
69

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 76 percent in the left ear.

Using Table VI, the October 2008 VA examination revealed level I hearing in the right ear and level IV hearing in the left ear.  Combining level I for the right ear and level IV for the left ear according to Table VII yields a rating of 0 percent.

During the July 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
30
30
45
34
Left ear
55
60
65
95
69

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 72 percent in the left ear.

Using Table VI, the July 2010 VA examination revealed level I hearing in the right ear and level VI hearing in the left ear.  However, because the puretone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in the left ear, Table VIA is for consideration for that ear.  As Table VIA reveals level V hearing in the left ear, the higher level VI will be used for the left ear.  Combining level I for the right ear and level VI for the left ear according to Table VII yields a rating of 0 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher initial rating and he submitted a May 2008 letter from Randi Sherman, Ph.D., CCC-A which stated that an overall percentage of hearing loss of 27 percent was calculated using the New York City Workman's Compensation Guide. However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Application of the rating schedule to the April 2007, January 2008, October 2008, and July 2010 audiological examinations shows that the Veteran has not met the criteria for an initial compensable rating for bilateral hearing loss at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86, DC 6100.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a higher initial rating for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In its April 2011 statement, the Veteran's representative contended that an extraschedular consideration was warranted because the Veteran's case presented "an exceptional or unusual disability picture", thereby rendering impractical the regular rating criteria.  The representative did not provide further specific argument.  The symptom of the Veteran's disability is hearing loss with its resultant effects on daily life.  This symptom is contemplated by the rating criteria.  Martinak; 38 C.F.R. § 4.85 (2010).  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) & Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2010) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The evidence indicates that the Veteran was gainfully employed in the garment industry and with Electrolux following service and that he was occupationally retired at the time of the April 2010 hearing.  He has not claimed that his service-connected disabilities caused his retirement nor has he otherwise reported that they prevented him from maintaining or obtaining gainful employment, and there is no other evidence to this effect.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


